Title: From Thomas Jefferson to Thomas Mann Randolph, 26 February 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Feb. 26. 08.
                  
                  Mr. Hening informs me that 6. cases in the court of Appeals depend on an Act of 1691. c. 9. entitled ‘an act for a free trade with Indians’ and that the judges, not liking to decide on a single M.S. copy which he possessed, had given till their next term (commencing Mar. 1) to procure another copy from my collection. I cannot procure this for him but by throwing it on you. if I possess the act, you will find it in one of the 3. or 4. volumes of MS. laws in the bottom part of the press on the right of the N.E. window of my bookroom. if you can procure any one to copy it, I will pay them for it. I presume that the certificate of yourself and the copyist that ‘you have collated the copy with the M.S. vol. in my library, & that it is a true copy’ will be necessary & sufficient. this may be forwarded direct to mr Hening. I salute you with great affection
                  
                     Th: Jefferson 
                     
                  
               